Om co ~~ WB A BP WH NN

BoB BOOK B m
co ~~ DR wh & Ww NM om OD OB Geo OH tll UB Ul UNS Ul SLU

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

3:73-CV-00127-MDD-WGC
Plaintiff,

WALKER RIVER PAIUTE TRIBE,
ORDER RE: SUBSTITUTION

Plaintiff-Intervenor, OF PARTIES

Vs.

WALKER RIVER IRRIGATION DISTRICT,
a corporation, et al.,

Defendants.

 

For the reasons provided in the Recommendations and Proposed Order Re: Substitution
of Parties and Attorney Withdrawal for Entities (July 30, 2019), the purpose of this order is to
provide the unrepresented parties to this case a single, updated form by which they can substitute
another for themselves in the event |) that a party sells/conveys their water right interest in this
matter.

Moving forward, Form A (provided below) should be completed and filed only if a party
wishes their name be removed from this case because they no longer own property in the Walker
River Basin as a result of transfer of the property interest in this matter (1.¢., sale of real estate
and/or water right in the Walker River Basin of Nevada or California), This form may only be
used by individuals representing themselves and it may not be used by trusts, estates,
partnerships, or corporations. Entities such as trusts, estates and corporations may only

appear before this court represented by an attorney,

Mi
PAGE 1 OF 2

 

 
Bw WN

Oo CG ~~ GH aA

10
lI
12
13
14
15
16
17
18
19
20
21
22
a3
24
25
26
27
28

 

 

Dated: August 7, 2019,

bJ wt G. Cath

 

WILLIAM G. COBB,

UNITED STATES MAGISTRATE JUDGE

PAGE 2.0F 2

 

 
